FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofApril HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 8 April 2013 HSBC HOLDINGS PLC CANCELLATION OF LISTING OF SUBORDINATED BONDS On 8 April 2oldings plc redeemed in full the principal amount, together with interest accrued to date, of its issue of GBP250,000,000 9.875% Subordinated Bonds due 2018 (ISIN: XS0043041879) (the "Bonds"). Application has been made under Listing Rule 5.2.8R to cancel the listing of the Bonds with effect from 8 May 2013. Investor enquiries to: Nick Turnor Head of Debt Investor Relations +44 (0) 20 7992 5501 nick.turnor@hsbc.com Media enquiries to: Brendan McNamara +44 (0) 20 7991 0655 brendan.mcnamara@hsbc.com Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,600 offices in 81 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. With assets of US$2,693bn at 31 December 2012, the HSBC Group is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:08 April2013
